COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00518-CV


Cowboys Concert Hall-Arlington, Inc.    §   From the 17th District Court

                                        §   of Tarrant County (17-244640-10)
v.
                                        §   May 1, 2014

Bruce Jones                             §   Per Curiam

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.    It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We reverse

that portion of the trial court’s judgment that provided that Randy Anderson

committed gross negligence, imputed liability to Cowboys, and awarded

exemplary damages, and we render a take-nothing judgment on Bruce Jones’

claims for gross negligence and exemplary damages.        We also reverse that

portion of the trial court’s judgment awarding $11,916.96 for past medical

expenses and render a judgment for $2,525.50 as damages for Bruce Jones’

past medical expenses. We affirm the remainder of the trial court’s judgment.
      It is further ordered that each party of this appeal shall pay one-half of all of

the appellate costs, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM